Advisory Action Continuation
Translations:
English machine translations for JP2016078305 and JP2009096817 have been provided in previous office actions.  Unfortunately, the best translation for JP2016078305 does not include paragraph numbers so the examiner has included the same translation but with highlighted portions.  Applicant provided a translation for JP2009096817 which does include paragraph numbers on 12/22/21.

Rejections:
Applicant has overcome all of the 112, 102 and double patenting rejections.  The prior art 102 rejections have been overcome because applicant has re-written the limitations of claim 10 into claim 1 and the limitations of claim 14 into claim 12.  However, applicant has not overcome the 103 rejections.  Independent claims 1 and 12 are now rejected under 103 instead of 102 as being unpatentable over JP2016078305 in view of JP2009096817.  No new references are employed.  In order to avoid confusion, all 103 rejections of pending claims 1-7, 9, 11-13 and 15 are set forth below, claim 8 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016078305 (English machine translation) in view of JP2009-096817 (English machine translation).
JP2016078305 (English machine translation) discloses a laminate comprising:  a resin film that can function as a waterproof air-permeable membrane and/or a waterproof sound-transmitting membrane (since single layer, porous PTFE is disclosed, 4 from Fig. 1, see Protective Layer, highlighted portion); and a release film (1 and/or 2 from Fig. 1, see Support Layer and Collection Layer, highlighted portion), wherein the resin film and the release film are joined to each other by an adhesive layer (3 from Fig.1, see Adhesive Layer, highlighted portion), and a peel surface formed when the separator is peeled from the resin film is positioned between the resin film and the adhesive layer (since the porous PTFE protective layer is peeled off, see Description Of The Preferred Embodiments Of The Present Invention, highlighted portion).
JP2016078305 does not disclose wherein the adhesive contained in the adhesive layer is a silicone adhesive containing a silicone resin as a main component, an acrylic adhesive containing an acrylic resin as a main component, or a urethane adhesive containing a urethane resin as a main component, wherein the separator is a film having no holes and wherein the separator is a single layer film.
JP2009-096817 discloses wherein the adhesive contained in the adhesive layer is a silicone adhesive containing a silicone resin as a main component, an acrylic adhesive containing an acrylic resin as a main component, or a urethane adhesive containing a urethane resin as a main component, wherein the separator is a film having no holes and wherein the separator is a single layer film (since no holes are disclosed for the separator/release layer, paragraphs [0008], [0016], [0021], [0025], [0040], claim 4 and Fig. 2) in a PTFE porous laminate for the purpose of providing improved adhesive properties (paragraphs [0009 – 0016]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the adhesive contained in the adhesive layer is a silicone adhesive containing a silicone resin as a main component, an acrylic adhesive containing an acrylic resin as a main component, or a urethane adhesive containing a urethane resin as a main component, wherein the separator is a film having no holes and wherein the separator is a single layer film in JP2016078305 in order to provide improved adhesive properties as taught or suggested by JP2009-096817.
With regards to claim 7, JP2016078305 (English machine translation) does not disclose wherein the adhesive layer has an adhesive strength of 3.0 N/25 mm or less against an acrylic plate.  However, JP2016078305 discloses an adhesive strength of 0.1 – 10 N/10mm (see Adhesive Layer).  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the adhesive layer has an adhesive strength of 3.0 N/25 mm or less against an acrylic plate in order to optimize the peelability of the resin layer (4 from Fig. 1) resulting in a resin layer which remains adhered during normal use but is easily peelable when desired.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016078305 (English machine translation provided herein) in view of JP2009-096817 (English machine translation), as applied to claims 1, 3, 5-7, 9, 11-13 and 15 above, and further in view of WO 2016/047140 with citations taken from English language equivalent US 2017/0292000 (Furuyama et al.).
JP2016078305 (English machine translation) does not disclose wherein the resin film has a surface density 60 g/m or less and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight.
	Furuyama discloses a resin film which has a surface density 60 g/m or less (paragraphs [0021 – 0022], [0234]) and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight (paragraphs [0138], [0273], [0346 – 0390], Figs. 1 and 26).  Furyama discloses that said resin has advantages over porous PTFE films, which have a huge number of pores distributed over the entire membrane, in that the polymer having straight through holes have high levels of water proofing and greater control of gas permeability (paragraph [0273]).  Both references are drawn to porous laminates.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the resin film has a surface density 60 g/m or less and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight in JP2016078305 in order to provide improved waterproofing and gas permeability control as taught or suggested by Furuyama.

Answers to arguments:
	Applicant’s arguments with regard to the 112, 102 and double patenting rejections are moot since the rejections have been withdrawn.
	The examiner agrees with applicant’s arguments that every layer, other than the adhesive layer, in JP ‘305 has holes or is porous.  However, the adhesive layer of JP’305 does not have holes (since no holes are disclosed for the adhesive layer, see JP ’305, Adhesive Layer portion, highlighted region).
	Applicant has argued, “In summary, Applicant submits that the porous laminate of JP ‘305 is a filtration filter for liquids and gases ([0002]), and it is necessary to ensure the permeability of liquids and gases in its thickness direction, i.e., all layers included in the laminate should be porous. Thus, JP '305 in fact teaches against the modification of replacing any layer included in the laminate of JP ‘305 with a film having no holes. It should be appreciated that such a modification would render the device in JP ‘305 unsatisfactory for its intended purpose and/or would change the principal of operation of the device in JP ‘305” and, “Applicant submits that JP ‘305 in fact teaches against the combined features including the separator/release film being a film having no holes, as recited in each of the independent claims (including withdrawn claim 8).”
	However, JP ‘305 discloses that the adhesive layer does not have holes as discussed above.  Therefore, having a separator/release layer without holes would not render the device in JP ‘305 unsatisfactory for its intended purpose and/or would change the principal of operation of the device.  Furthermore, there is no direct disclosure in JP ‘305 that teaches away from a separator/release layer without holes, especially since JP ‘305 discloses an adhesive without holes.  Moreover, it is perfectly reasonable to provide a layer without holes in JP ‘305 so that gases might pass through but larger molecules wouldn’t.
	Applicant has incorporated by reference the arguments presented in the response filed 11/22/21.  Those arguments were addressed in the Final Rejection of 12/17/21.

/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM
May 10, 2022